DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 4th, 2021 has been entered.
The amendment of claims 1-10 has been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) and 103 rejections and claim interpretation under 35 U.S.C. 112(f) have been withdrawn.

Response to Arguments
Applicant’s arguments filed on March 4th, 2021, with respect to the pending claims have been fully considered and are persuasive. In view of the amendment and arguments, the rejections have been withdrawn.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches that it was known at the time the application was filed to acquire a CT image and a brain image that is different from CT image, e.g., MRI, to detect an infarction region and specifying the infarction region in the brain image (see Karonen Figs. 1-2, Tables 1-2, & pg. 1584; Wang ¶0090, ¶0105, ¶0109, & ¶0116; Lee Fig. 1 & pg. 278).
However, the prior art, alone or in combination, does not appear to explicitly teach or suggest extracting a first infraction region from the brain image, specifying a second infarction .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667